ORDER
This matter came before the court on the defendant’s motion seeking to vacate a Superior Court order adjudging the defendant to be a violator of probation based upon this court’s opinion in State v. Soprano, 633 A.2d 1357 (R.I.1993). The state concedes that Soprano controls here. Therefore, the defendant’s appeal is sustained, the adjudication of the defendant as a violator of probation is reversed, and the sentence imposed pursuant to that adjudication is vacated. The papers are remanded to the Superior Court.